      Case 2:20-cv-01079-TLN-EFB Document 4 Filed 06/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GEREMY TURNER,                                    No. 2:20-cv-1079-TLN-EFB
12                       Plaintiffs,
13            v.                                        ORDER
14    CITY OF SACRAMENTO,
      SACRAMENTO POLICE
15    DEPARTMENT, OFFICER
      NEDELJKOVIC AND OFFICER
16    MOHAMMAD, AND DOES 1 THRU 50,
17                       Defendants.
18

19           Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. His

20   declaration makes the showing required by 28 U.S.C. §1915(a). See ECF No. 2. Accordingly,

21   the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

22           The Clerk of the Court is directed to issue forthwith all process pursuant to Federal Rule

23   of Civil Procedure 4. The Clerk of Court shall send plaintiff five USM-285 forms, one summons,

24   and a copy of the complaint. Plaintiff is advised that the U.S. Marshal will require: (1) one

25   completed summons; (2) one completed USM-285 form for each defendant; (3) a copy of the

26   complaint for each defendant; and (4) a copy of this order.

27   /////

28   /////
     Case 2:20-cv-01079-TLN-EFB Document 4 Filed 06/05/20 Page 2 of 2

 1          The U.S. Marshal shall serve process without prepayment of costs. The Clerk of Court
 2   shall serve a copy of this order on the United States Marshal, 501 “I” Street, Sacramento, CA
 3   95814 (tel. 916-930-2030).
 4   DATED: June 5, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
